Name: Council Regulation (EEC) No 707/83 of 28 March 1983 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Africa
 Date Published: nan

 30.3.1983 EN Official Journal of the European Communities L 84/1 COUNCIL REGULATION (EEC) No 707/83 of 28 March 1983 on the conclusion of the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas negotiations have taken place between the Community and Guinea Bissau, in accordance with the second paragraph of Article 17 of the Agreement between the Government of the Republic of Guinea Bissau and the European Economic Community on fishing off the coast of Guinea Bissau (3), to deter nine the amendments or additions to be made to the Annex thereto or to the Protocol referred to in Article 9 thereof; Whereas, as a result of these negotiations, an amending Agreement was signed on 15 March 1983; Whereas it is in the Community's interest to approve that Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement amending the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 2 of the Agreement. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No C 36, 9. 2. 1983, p. 10. (2) Opinion delivered on 11 March 1983 (not yet published in the Official Journal). (3) OJ No L 226, 29. 8. 1980, p. 34. AGREEMENT amending the Agreement b etween the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau Article 1 1. The Protocol and Annex to the Agreement between the European Economic Community and the Republic of Guinea Bissau on fishing off the coast of Guinea Bissrau: PROTOCOL between the European Economic Community and the Government of the Republic of Guinea Bissau THE PARTIES TO THIS PROTOCOL, Having regard to the Agreement between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau, signed in Brussels on 27 February 1980, HAVE AGREED AS FOLLOWS: Article 1 This Protocol shall cover fishing activities extending over a period of three years from the date of its entry into force in 1983. The limits referred to in Article 4 shall be as follows for each year of application of this period; 1. Bottom trawlers: 7 500 GRT. During each year of application, a proportion of this tonnage may be used in such a way that its equivalent, in terms of an annual average, does not exceed 3 500 GRT. 2. 25 freezer tuna vessels (900 GRT on average). 3. 25 wet pole-and-line tuna vessels (130 GRT on average). Article 2 1. The compensation referred to in Article 9 of the Agreement shall be, for the period referred to in Article 1, 4 275 000 ECU, namely 1 425 000 ECU for each year of application of this Protocol. 2. This compensation shall also cover the sums due for the interim arrangement periods agreed since 1 March 1982. Article 3 1. The use to which the compensation provided for in Article 2 is put shall be the sole responsibility of the Government of Guinea Bissau. 2. The Government of Guinea Bissau shall inform the Community of the programme for the use of the compensation. Article 4 1. The compensation shall be mobilized in three equal annual instalments. 2. The compensation money shall be paid into an account opened with a financial institution chosen by the Government of Guinea Bissau. Article 5 The Community shall also, for the period referred to in Article 1, contribute a maximum of 250 000 ECU towards the financing of a Guinea Bissau scientific programme to improve information on the fishery resources within the fishing zone of the Republic of Guinea Bissau Article 6 Should the Community fail to make the payments provided for in this Protocol, the Agreement on fishing shall be suspended. Article 7 This Protocol shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for this purpose. ANNEX CONDITIONS FOR THE PURSUIT OF FISHING ACTIVITIES IN GUINEA BISSAU'S FISHING ZONE BY VESSELS FLYING THE FLAGS OF MEMBER STATES OF THE COMMUNITY A. Licence application and issuing formalities The procedure for applications for, and issue of, the annual licences enabling vessels flying the lags of Member States of the Community to fish in Guinea Bissau's fishing zone shall be as follows: The relevant Community authorities shall present to the Office of the Secretary of State for Fisheries of the Republic of Guinea Bissau, via the Delegation of the Commission of the European Communities in Guinea Bissau, an application for each vessel that wishes to fish under this Agreement, at least 30 days before the date of commencement of the period of validity requested. The applications shall be made on the forms provided for that purpose by the Government or the Republic of Guinea Bissau. A specimen is given under A1 below. 1. Provisions applicable to trawlers (a) Applications shall be accompanied by proof of a banker's guarantee covering an amount equal to the fee due for each licence, which shall be forfeited to the Guinea Bissau authorities if the licence is not used. (b) By derogation from Article 4 (3) of the Agreement, licences may be issued as follows: (I) for the 3 500 GRT that may be used on annual average basis: for periods comprising whole months and not less than three calendar months, the period in question to be stated when the licence application is submitted; (II) for the remaining 4 000 GRT: for periods of one calendar year or half a calendar year; a single application may cover several vessels of the same category wishing to fish during consecutive periods of at least three months. (c) (I) The fees for the tonnage referred to in (b) (I) shall be set at 120 ECU/GRT per year. (II) The fees for the tonnage referred to in (b) (II) shall be set at 100 ECU/GRT per year. > By derogation from Article 5 (2) of the Agreement, the fees may, at the shipowner's request, be paid quarterly or half-yearly, in which case they shall be increased respectively by 5 and 3 %. (d) As from a date to be determined and on the basis of conditions to be determined within the Joint Committee the payment of fees may be replaced wholly or in part by the supply of fish. 2. Provisions applicable to tuna boats (a) The fees shall be set at 20 ECU per tonne fished within Guinea Bissau's fishing zone. (b) Applications for licences for each of the categories of tuna boats shall be forwarded following payment of an overall lump sum equivalent to the fees for:  900 tonnes of tuna fished per year in the case of freezer tuna boats,  100 tonnes of tuna fished per year in the case of pole-and-line tuna vessels, and the production of a banker's guarantee covering the payment of any additional amount due should annual catches exceed this quantity. The quantities fished shall be determined in accordance with the statistic s drawn up by the International Commission for the Conservation of Atlantic Tuna (ICCAT). In the case of landings agreed under Article 8 of the Agreement, lower fees will be fixed within the Joint Committee. 3. The relevant authorities of Guinea Bissau shall examine each application to see that it complies with the Agreement, and with the legislation of Guinea Bissau, and shall apply the scale of fees to be paid. The relevant authorities of Guinea Bissau shall inform the Community authorities of their decisions. 4. Should there be any difficulties or additional information needed when applications are examined and licences issued, consultations shall be held between the representatives of the Contracting Parties, in particular through the Office of the Secretary of State for Fisheries and the Delegation of the Commission of the European Communities in Guinea Bissau. B. Statement of catch 1. All vessels authorized to fish in Guinea Bissau's waters under the Agreement shall be obliged to forward to the Office of the Secretary of State for Fisheries a statement of their catch made out according to the specimen given under B.1 below. Such statement of catch must be drawn up for each month and presented at least once every quarter. Should this provision not be adhered to, the Government of Guinea Bissau reserves the right to suspend the licence of the offending vessel until the formality has been complied with. 2. Any Community vessel fishing in Guinea Bissau's fishing zone shall allow on board, and assist in the accomplishment of his duties, any official of Guinea Bissau responsible for inspecting and monitoring compliance with the provisions of the Agreement. C. Training grants The two Parties agree that an essential condition for the success of their cooperation is that the competence and know-how of persons engaged in sea fishing should be improved. To this end, the Community shall make it easier for nationals of Guinea Bissau to find places in establishments in its Member States and shall provide for that purpose, in the various scientific, technical and economic subjects connected with fisheries, 10 study and training grants for three-year periods or the equivalent for one-year periods. 2. The following paragraph 3 shall be inserted in the Agreement in the form of an exchange of letters between the European Economic Community and the Government of the Republic of Guinea Bissau on fishing off the coast of Guinea Bissau: 3. Eight Guinea Bissau seamen shall be taken on board the wet tuna vessel fleet during the tuna fishing season in Guinea Bissau waters under conditions to be determined within the Joint Committee.  Article 2 This Agreement shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for this purpose.